Citation Nr: 1231958	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-06 132	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for cervical spine degenerative joint disease and degenerative disc disease.

2.  Entitlement to a disability rating in excess of 20 percent for post-operative residuals of a left knee injury with degenerative joint disease.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The instant case was previously before the Board in March 2011, at which time the Board remanded the Veteran's claims for further development.  After completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matter via an April 2012 Supplemental Statement of the Case.  The AOJ returned the case to the Board the following month.  

The Board notes that the Veteran requested and was scheduled for a hearing before a Veterans Law Judge, sitting at the RO, but did not appear for the hearing.  The Veteran did not ask to have his hearing rescheduled or provide good cause for why he failed to report.  Accordingly, the Veteran's request for a hearing before a member of the Board is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

(The decision below addresses the Veteran's claim for an increased rating for his left knee disability.  The issue of entitlement to a disability rating in excess of 20 percent for cervical spine degenerative joint disease and degenerative disc disease is addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran's service-connected post-operative residuals of a left knee injury with degenerative joint disease have been manifested by painful motion with functional loss equating to no worse than limitation of flexion to 30 degrees and extension to 5 degrees; there is no objective evidence of subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for post-operative residuals of a left knee injury with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011); VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

Here, the RO received the Veteran's increased rating claim in July 2006.  That same month, the RO sent to him a letter advising him of the need to submit evidence showing that his service-connected left knee disability had increased in severity.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.

The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates and stated that in determining the appropriate disability rating, the RO would consider that impact of the disability and its symptoms on employment.  The RO informed the Veteran that he should submit evidence regarding how his disability affected his ability to work.  The letter further stated that the Veteran could submit statements from individuals who were able to describe their observations of the Veteran's disability and the way in which it had worsened, as well as his own lay statements in support of his claim.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the July 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes the Veteran's VA examination reports, VA treatment records, and private treatment records, as well as statements from the Veteran.  The Veteran has not identified any outstanding relevant records and the Board is aware of none.

The Board also finds that the Veteran was provided with several adequate VA examinations in connection with his claim for an increased disability rating.  A review of the VA examination reports of record shows that the VA examiners reviewed the claims folders and examined the Veteran and that the examinations included range-of-motion findings.  The examination reports reflect that the examiners considered the Veteran's subjective complaints and past medical history.  The examiners also specifically considered the factors required by DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board finds that the examination reports, along with the VA outpatient treatment records, contain sufficient evidence by which to evaluate the Veteran's service-connected left knee disability in the context of the pertinent regulations and throughout the claims period. Accordingly, the Board has properly assisted the Veteran by affording him adequate VA examinations in connection with the rating claim addressed below.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

The Veteran asserts that his service-connected left knee disability is more disabling than currently rated.  He contends that a rating in excess of 20 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1  (2011).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

A review of the record shows that in July 2006, the Veteran filed a claim for increased compensation for his service-connected left knee disability.  Prior to that time, the Veteran's left knee disability had been evaluated as 10 percent disabling.  The Board notes that at the time that he was initially awarded service connection, the Veteran's left knee disability was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, which pertains to recurrent subluxation or lateral instability.  In an October 2005 rating decision, however, the DC used to rate the Veteran's left knee disability was changed to 38 C.F.R. § 4.71a, DC 5099-5019, apparently due to a lack of evidence demonstrating subluxation or instability.  In the November 2006 rating decision on appeal, the RO granted the Veteran an increased disability evaluation and assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, DC 5299-5257, effective August 23, 2006.  The Veteran filed a notice of disagreement, asserting that his left knee disability was more severe than rated and in an October 2007 rating decision, the RO continued the Veteran's 20 percent disability rating.  The RO indicated, however, that that rating was based on limitation of flexion and the Veteran's assigned DC was changed to 38 C.F.R. § 4.71a, DC 5299-5260.

The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2011).  In this case, the RO has determined that the DC currently most analogous to the Veteran's post-operative residuals of a left knee injury DC 5260, which pertains to limitation of flexion.  However, given the various DCs under which the Veteran's disability has been rated during the pendency of his claim for an increased evaluation, and because the Board must also consider the propriety of assigning a higher, or separate, rating under another potentially relevant DC, see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995), the Board will address whether the Veteran is entitled to a rating in excess of 20 percent at any point during the claims period under any potentially relevant DC.

By way of history, the Board notes that VA treatment records dated in July 2006 indicated a normal range of motion for the Veteran's extremities, with his left knee having some crepitus and tenderness with motion.  X-rays showed a near complete loss of the left medial joint compartment and femoral degenerative changes of the patella, more marked on the left, with joint effusions.  Because of his complaints of pain, the Veteran was referred for an orthopedic consultation.  Range-of-motion testing revealed full extension with flexion to 115 degrees on active motion and to 130 degrees on passive motion, but with some complaint of discomfort.  All ligaments were noted to be intact, although the medial side was slightly tender to stress and stress to the anterior and posterior sides caused the Veteran to complain of pain.

The Veteran was afforded a VA examination on August 7, 2006, at which time he complained of chronic left knee pain with associated infrequent swelling.  He reported flare-ups with climbing inclines, heavy lifting, and standing more than 15 minutes, stating that during a flare-up he experienced weakness without additional restricted range of motion.  Symptoms generally resided after three hours.  Examination of left knee revealed mild joint hypertrophy, but no appreciable swelling or redness.  The Veteran was noted to have a normal gait and his ligaments were tight in all directions without laxity with stress testing in all directions.  Range-of-motion testing showed flexion to 95 degrees, with pain at 95 degrees.  The Veteran was noted to lack 10 degrees of extension, with pain at 10 degrees of extension.  There was no additional weakness, fatigability, incoordination, restricted range of motion, or functional impairment with repetitive stress testing against resistance.  The examiner diagnosed the Veteran as having postoperative residuals of a left knee injury with degenerative joint disease.

On August 25, 2006, the Veteran presented to VA medical center (VAMC) with complaints left knee pain and a request for pain medication.  Physical examination revealed that the Veteran had a limp and used a cane on his right side.  The Veteran was able to achieve full extension, active flexion to 120 degrees, and passive flexion to 130 degrees, with some discomfort noted.  Despite the Veteran's complaints of pain, all ligaments were noted to be intact and anterior and posterior drawer sign tests demonstrated stable ligaments.  The clinician reviewed the results of a magnetic resonance imaging (MRI) test, which she stated showed a marked cartilage loss in the medial compartment weight-bearing of the tibia and a tear of the lateral meniscus and assorted other degenerative changes.  The report of the August 2006 MRI also showed chondromalacia with the patellofemoral articulation and lateral joint compartment.  

During an October 2006 orthopedic consultation, the Veteran reported a history of worsening severe left knee pain, which he stated limited his daily activities and prevented him from participating in sports.  Physical examination showed palpable osteophytes medially, laterally, and particularly around the patella.  The Veteran had tenderness to palpation of the patellofemoral joint and along the medial joint line, and a mild opening to valgus stress.  He was stable to varus stress testing and there was no anterior or posterior laxity.

VA outpatient treatment records show that the Veteran left knee was swollen and positive for crepitus in November 2006.  In May 2007, the Veteran was noted to have a normal range of motion for his extremities.  During a July 2007 VA examination for aid and attendance purposes, the Veteran reported chronic pain.  From a functional standpoint, it was noted that he had trouble walking, could not run, was unable to squat or kneel, had difficulty ascending and descending stairs, and was unable to stand for a prolonged period of time.  Repetitive use of the left knee increased his pain, but the Veteran could not estimate any additional loss of motion without conjecture.  Examination of the knee revealed degenerative changes, mild swelling, and generalized tenderness to palpation.  Instability was not detected.  Range-of-motion testing demonstrated full extension and flexion to 95 degrees.  Repetitive testing produced no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  VA outpatient treatment records dated since that time record the Veteran's complaints of left knee pain, but are generally silent as to any objective range-of-motion findings, save for notations of normal range of motion for the Veteran's extremities.

Most recently, the Veteran was afforded a VA examination in June 2011.  The examiner reviewed the claims folder, noting a history of three arthroscopic debridements with removal of loose bodies, severe patellofemoral disease, and progressive left knee discomfort.  The Veteran reported that walking caused no change in knee pain, but that he experienced increased pain upon bending.  He indicated use of a roller walker since suffering multiple injuries in a 2009 bicycle/car accident.  The Veteran did not report any specific knee injury as a result of that accident, nor did he indicate rehabilitative therapy for his left knee.

Physical examination revealed that the Veteran's knee was swollen and slightly warm and it was noted that he walked with a limp involving the left lower extremity.  He reported generalized tenderness and the examiner noted marked patellofemoral crepitation.  The left knee was noted to be stable in the anteroposterior and medial lateral plane.  McMurray and Lachman's tests were negative.  The Veteran's range of motion was recorded to be from 5 to 90 degrees, with pain beginning at 70 degrees.  The Veteran did not demonstrate pain, fatigue, weakness, or lack of coordination or endurance on repetitive testing.  The examiner stated that x-rays of the left knee revealed severe patellofemoral disease with deformity and spurring, as well as end-stage degenerative joint disease.  The examiner determined that the Veteran had pain, weakness, stiffness and deformity, lack of endurance, and effusion, but no instability, giving way, dislocation, or subluxation.  The Veteran was noted to be completely dependent on his walker and it was stated that he could walk maybe a block at a time.  The examiner diagnosed the Veteran as having severe end-stage degenerative joint disease of the left knee.  

At the outset, the Board notes that although the Veteran's left knee disability was historically evaluated under DC 5257, pertaining to recurrent subluxation or lateral instability, and by analogy to DC 5257 during the current claims period, a review of the evidence of record fails to demonstrate objective evidence of left knee instability or subluxation at any point during the relevant time period.  Indeed, recurrent subluxation or instability has not been found on any examination.  Notably, the August 2006 VA examination report, which served as the basis for the assignment of the Veteran's 20 percent rating under DC 5099-5257 indicated tight ligaments without laxity upon stress testing in all directions.  The RO specifically noted that the Veteran's disability was being rated by analogy and stated that a rating greater than 20 percent was not warranted unless there was evidence showing flexion limited to 15 degrees, extension limited to 20 degrees, or severe subluxation or lateral instability.  

Accordingly, because the evidence fails to contain objective findings of lateral instability or recurrent subluxation at any point during the claim period, the Board finds no basis upon which to assign a disability rating under the rating criteria set forth in DC 5257 at any point during the claims period.  See 38 C.F.R. § 4.71a, DC 5257 (providing for 10, 20, and 30 percent disability ratings based on slight, moderate, and severe recurrent subluxation or lateral instability).

As noted above, the Veteran's left knee disability is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5299-5260, pertaining to limitation of flexion, and there is also x-ray evidence of degenerative joint disease.  As such, the Board will consider whether the Veteran is entitled to a rating greater than 20 percent under the DCs applicable to arthritis and/or limitation of motion.

Under DC 5003, "[d]egenerative arthritis established by [x]-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved."  38 C.F.R. § 4.71a, DC 5003 (2011).  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).  

Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  A 30 percent rating is applicable where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating is warranted where extension is limited to 5 degrees.  A 10 percent rating is assigned when extension of the knee is limited to 10 degrees.  A 20 percent rating is applicable when extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

Upon review of the evidence, the Board finds that the Veteran is not entitled to a rating greater than the currently assigned 20 percent under DC 5260.  In this regard, the evidence shows that in July 2006, the Veteran was able to achieve full extension (extension to zero (0) degrees) and flexion to 115 degrees.  On August 7, 2006, his range of left knee motion was recorded to be from 10 to 95, with pain at 10 degrees of extension and 95 degrees of flexion.  Although the Veteran lacked 10 ten degrees of extension at that time, a VAMC treatment note dated on August 25, 2006, indicated a full range of extension and flexion to 120 degrees.  In July 2007, the Veteran's range of left knee motion was recorded to be from 0 to 95 degrees.  There was no additional loss of motion on repetitive use.  On examination in June 2011, the Veteran's left knee range of motion was recorded to be from 5 to 90 degrees, with pain beginning at 70 degrees.  While the Veteran's range-of-motion findings represent less than a full range of left knee motion, see 38 C.F.R. § 4.71a, Plate II, they do not indicate that his left knee motion is limited to 15 degrees of flexion, the criteria for 30 percent evaluation for limitation of flexion under DC 5260.  

The Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  DeLuca, supra.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

In the instant case, the Veteran has reported his main symptoms to be left knee pain, limited motion, and occasional swelling.  However, the most favorable probative evidence showed flexion limited to 70 degrees on account of pain.  Thus, even considering the Veteran's left knee pain, he is able to achieve flexion beyond that which would be considered noncompensable (flexion limited to 60 degrees).  Further, examination of the Veteran prior to June 2011 failed to reveal any additional weakness, fatigability, incoordination, restricted range of motion, or functional impairment with repetitive testing.  From a functional standpoint, it was noted that the Veteran had trouble walking, could not run, was unable to squat or kneel, had difficulty ascending and descending stairs, and was unable to stand for a prolonged period of time.  On examination in June 2011, the examiner noted pain, weakness, stiffness and deformity, lack of endurance, and effusion.  However, even considering those factors, he was able to achieve flexion to 70 degrees.

Accordingly, as the evidence fails to reveal that the Veteran's left knee flexion is limited to even a noncompensable degree, is clear that the Veteran's service-connected left knee disability has been rated based on the factors as described in Deluca, supra, as the objective evidence fails to demonstrate that he meets the actual schedular rating criteria for a 20 percent disability rating based on limitation of flexion.  Accordingly, the Board finds that a higher rating based on limitation of flexion is not warranted.

The Board notes that VA's General Counsel has issued a precedential opinion holding that where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  While range-of-motion findings have variously showed full extension, there is also evidence showing that in addition to limited flexion, the Veteran experiences a limitation of extension.

A review of the August 2006 VA examination shows that the Veteran was noted to lack 10 degrees of extension at that time.  However, as evidence shows that the Veteran was able to achieve full extension just two weeks later and all other range-of-motion findings until the June 2011 VA examination showed full extension, the Board finds that the August 2006 notation of a 10-degree loss of extension represented a temporary flare-up at worst and was not indicative of the limitations he experienced at time.  However, at the time of the most recent VA examination in June 2011, it was noted that the Veteran lacked 5 degrees of extension.  Consequently, even with consideration of pain experienced by the Veteran, there is no basis for award of a compensable rating.

The Board also notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  See VAOPGCPREC 23-97 (July 1, 1997).  

Here, the Board finds that although during the current claims period, the Veteran's left knee disability was rated under DC 5257 and by analogy to DC 5257 and there is x-ray evidence of arthritis, there is no evidence objectively demonstrating that the Veteran experienced recurrent subluxation or lateral instability during the claims period.  Rather, the evidence shows that the Veteran's left knee had been evaluated as 20 percent disabling based on functional loss resulting from his left knee symptomatology, which symptoms included painful motion, limitation of flexion and extension, weakness, stiffness, swelling, and lack of endurance incoordination, and fatigability, among other things.  Accordingly, there is simply no additional disability upon which to base a separate rating under the guidance set forth in VAOPGCPREC 23-97.

The Board has considered whether the Veteran may be entitled to a higher rating at any point under the following DCs applicable to disabilities of the knee:  (1) DC 5256 which pertains to disabilities involving ankylosis of the knee; (2) DC 5258 which provides for a 20 percent evaluation for dislocated semilunar cartilage "with frequent episodes of 'locking,' pain, and effusion into the joint"; and (3) DC 5262 which is used to evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262 (2011).  

There is no evidence of ankylosis of the right knee joint or any impairment of the tibia or fibula to allow for application of DCs 5256 or 5262.  Further, the Veteran was already in receipt of a 20 percent disability rating and thus a higher rating under DC 5258 is not available.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting ratings higher than what has already been assigned at any point during the claim period.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The above determinations are also based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation[] for [his service-connected disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms he experiences are specifically contemplated by the rating criteria.  



ORDER

Entitlement to a disability rating in excess of 20 percent for post-operative residuals of a left knee injury with degenerative joint disease is denied.


REMAND

As for the issue of entitlement to a disability rating in excess of 20 percent for cervical spine degenerative joint disease and degenerative disc disease, the last VA examination conducted in connection with that claim was in January 2010.  Range-of-motion testing was conducted and the findings were recorded.  The examiner stated that painful motion was observed on examination and also indicated that "due to the Veteran's incapacitation due to his motor vehicle accident, accurate restrictions or limitations cannot be performed."  

The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2011).

In the instant case, although the VA examiner noted evidence of pain with motion, the examiner made no specific finding as to the degree of range-of-motion loss due to pain on use.  In Mitchell, supra, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  

In light of holding in Mitchell, supra, and because the examiner clearly indicated that accurate findings could not be made due to the Veteran's incapacitation on account of a motor-vehicle accident, the Board finds that an additional examination of the cervical spine is warranted.  An examination is also necessary given that more than two and a half years have passed since the most recent compensation examination was conducted.  The evidence has become stale, at least as it pertains to the current level of disability.  Accordingly, the claim must be remanded for the Veteran to be afforded another VA compensation examination to more definitively assess the current severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to the Veteran's claim for an increased evaluation of his service-connected cervical spine degenerative joint disease and degenerative disc disease.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the development requested in paragraph 1 has been completed, the Veteran should be afforded a VA examination to determine the current severity of his service-connected cervical spine degenerative joint disease and degenerative disc disease.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected cervical spine disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the cervical spine and state whether the Veteran's service-connected disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to increased evaluation of his service-connected cervical spine degenerative joint disease and degenerative disc disease.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


